IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

M. M., a CHILD,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1410

STATE OF FLORIDA AND
FORREST HALLAM,
SUPERINTENDENT OF THE
ALACHUA REGIONAL
JUVENILE DETENTION
FACILITY,

      Respondents.

___________________________/

Opinion filed May 31, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

James S. Purdy, Public Defender, and Norma Kay Wendt, Assistant Public Defender,
Palatka, for Petitioner.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Respondents.




PER CURIAM.

      DISMISSED as moot.

WOLF, RAY, and BILBREY, JJ., CONCUR.